—In an action to recover damages for personal injuries, etc., the defendant Aramark, Inc., appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated July 20, 2001, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant Aramark, Inc., and the action against the remaining defendants is severed.
In opposition to the prima facie demonstration by the defendant Aramark, Inc. (hereinafter Aramark), of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that Aramark either created the alleged dangerous condition or had actual or constructive notice of it within a reasonable time to remedy it (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Metzger v Yorktown Jewish Ctr., 283 AD2d 466; Pianforini v Kelties Bum Steer, 258 AD2d 634). Thus, Aramark is entitled to summary judgment dismissing the complaint insofar as asserted against it. Santucci, J.P., Feuerstein, Goldstein and Schmidt, JJ., concur.